DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 objected to because of the following informalities: “a closed position” in third to last line of claim 12 should be “the closed position”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the vehicle" in line 2 of claim 12 is interpreted as “a vehicle”.
Claim 15 recites the limitation "the inner gate panel" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “inner gate” in line 4 of claim 15 is interpreted as “inner gate panel”.
Claims 13-14 and 16-17 are rejected due to their dependency on the rejected claims 12 and 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matulin et al. (US 5478130), hereinafter Matulin.
Regarding claim 1, Matulin discloses an apparatus comprising: a base member (16 in Fig. 5) configured to be fixed with respect to a primary gate (12 in Fig. 5) assembly of a multiple-gate tailgate (multiple gates 12 and 18 in Fig. 5); and a stop member (24 in Fig. 8) coupled to the base member (Fig. 7-8, coupled through 46), wherein the stop member is movable between a tailgate-engaged position (Fig. 7-8, vertical position with lock pin in vertical locking well) configured to inhibit an inner gate (18 in Fig. 7) panel of an inner gate assembly of the multiple-gate tailgate from being moved to a closed position (horizontal orientation, Col. 7 lines 51-58), and a tailgate-disengaged position (Col. 7 lines 59-62, disengage the lock pin) configured to allow the inner gate panel to be moved to the closed position.
Regarding claim 2, Matulin discloses the apparatus of claim 1 wherein the stop member is pivotally coupled to the base member (stop member 24 rotates with the panel 18 relative to the base member, Col. 7 line 46 to Col. 8 line 11), and wherein to move between the tailgate-engaged position and the tailgate-disengaged position, the stop member is configured to be pivoted from the tailgate-engaged position to the tailgate-disengaged position (pivot from vertical tailgate-engaged position to a horizontal tailgate-disengaged position without releasing the lock pin).
Regarding claim 3, Matulin discloses the apparatus of claim 2 wherein the stop member is configured to be pivoted to a position wherein the stop member is co-planar with the base member (in horizontal orientation of the inner gate, at least partially).
Regarding claim 4, Matulin discloses the apparatus of claim 2 wherein the stop member is configured to be pivoted to a position (Fig. 7-8, vertical position) wherein the stop member is perpendicular with respect to the base member.
Regarding claim 5, Matulin discloses the apparatus of claim 2 further comprising an elastic member (spring 42 in Fig. 8) that is configured to urge the stop member into the tailgate-engaged position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matulin in view of Vejnar (US 20020121794).
Regarding claim 12, Matulin discloses a multiple-gate tailgate comprising: a primary gate assembly (Matulin, 12 in Fig. 6) configured to be coupled to the vehicle (Matulin, 14 in Fig. 6); an inner gate assembly comprising an inner gate panel (Matulin, 18 in Fig. 5) positioned within the primary gate assembly (Matulin, in horizontal orientation, Col. 7 lines 51-58), the inner gate panel being pivotable with respect to the primary gate assembly (Matulin, about pivoting hinge 28 in Fig. 5), the inner gate panel having a closed position (Matulin, horizontal position, Col. 7 lines 51-58) and a fully opened position wherein the inner gate panel is substantially perpendicular (Matulin, vertical position, Fig. 5) with respect to the primary gate panel; and an apparatus comprising: a base member (Matulin, 16 in Fig. 5) fixed to the primary gate assembly; and a stop member (Matulin, 24 in Fig. 8) coupled to the base member (Matulin, Fig. 7-8, coupled through 46), wherein the stop member is movable between a tailgate-engaged position (Matulin, Fig. 7-8, vertical position with lock pin in vertical locking well) configured to inhibit the inner gate panel from being moved to the closed position, and a tailgate-disengaged position (Matulin, Col. 7 lines 59-62, disengage the lock pin) configured to allow the inner gate panel to be moved to the closed position.
Regarding claim 13, Matulin discloses part of the multiple-gate tailgate of claim 12 wherein the stop member is pivotally coupled to the base member (Matulin, stop member 24 rotates with the panel 18 relative to the base member, Col. 7 line 46 to Col. 8 line 11), and wherein to move between the tailgate-engaged position and the tailgate-disengaged position, the stop member is configured to be pivoted from the tailgate-engaged position to the tailgate-disengaged position (Matulin, pivot from vertical tailgate-engaged position to a horizontal tailgate-disengaged position without releasing the lock pin).
Regarding claim 14, Matulin discloses part of the multiple-gate tailgate of claim 12 further comprising an elastic member (Matulin, spring 42 in Fig. 8) that is configured to urge the stop member into the tailgate-engaged position.
Regarding claim 15, Matulin discloses a vehicle (Matulin, 14 in Fig. 6) comprising: a multiple-gate tailgate comprising: a primary gate assembly (Matulin, 12 in Fig. 6); an inner gate assembly comprising an inner gate panel positioned within the primary gate assembly (Matulin, in horizontal orientation, Col. 7 lines 51-58), the inner gate panel being pivotable with respect to the primary gate assembly (Matulin, about pivoting hinge 28 in Fig. 5), the inner gate panel having a closed position (Matulin, horizontal position, Col. 7 lines 51-58) and a fully opened position wherein the inner gate panel is substantially perpendicular (Matulin, vertical position, Fig. 5) with respect to the primary gate panel; and an apparatus comprising: a base member (Matulin, 16 in Fig. 5) fixed to the primary gate assembly; and a stop member (Matulin, 24 in Fig. 8) coupled to the base member (Matulin, Fig. 7-8, coupled through 46), wherein the stop member is movable between a tailgate-engaged position (Matulin, Fig. 7-8, vertical position with lock pin in vertical locking well) configured to inhibit the inner gate panel from being moved to the closed position, and a tailgate-disengaged position (Matulin, Col. 7 lines 59-62, disengage the lock pin) configured to allow the inner gate panel to be moved to the closed position.
Regarding claim 16, Matulin discloses part of the vehicle of claim 15 wherein the stop member is pivotally coupled to the base member (Matulin, stop member 24 rotates with the panel 18 relative to the base member, Col. 7 line 46 to Col. 8 line 11), and wherein to move between the tailgate-engaged position and the tailgate-disengaged position, the stop member is configured to be pivoted from the tailgate-engaged position to the tailgate-disengaged position (Matulin, pivot from vertical tailgate-engaged position to a horizontal tailgate-disengaged position without releasing the lock pin).
Regarding claim 17, Matulin discloses part of the vehicle of claim 15 further comprising an elastic member (Matulin, spring 42 in Fig. 8) that is configured to urge the stop member into the tailgate-engaged position.
	Matulin fails to disclose the inner gate panel is co-planar with a primary gate panel of the primary gate assembly as claimed in claims 12 and 15.
	However, Vejnar teaches inner gate panel is co-planar with a primary gate panel (Vejnar, paragraph 0163).
	Vejnar is considered to be analogous art because it is in the same field of tailgate assembly as Matulin. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tailgate as taught by Matulin to incorporate the teachings of Vejnar and have a recessed area in the primary gate to fit the inner gate such that it would be easier to load and unload due to a smooth surface.
Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose tailgates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612